UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada 87-0439107 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6979 South High Tech Drive, Salt Lake City, Utah 84047-3757 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý Noo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noý The number of shares outstanding of the registrant's common stock as of October 24, 2014: Common stock, par value $.0001 - 45,042,006 shares CIMETRIX INCORPORATED FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS PART IFinancial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II Other Information Item 1.Legal Proceedings 16 Item 1A.Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 5.Other Information 16 Item 6.Exhibits 17 Signatures 18 2 Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred tax asset - current portion Total current assets Property and equipment, net Goodwill Deferred tax asset - long-term portion Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Common stock: $.0001 par value, 100,000,000 shares authorized, 45,042,006 and 45,042,006 shares issued, respectively Additional paid-in capital Treasury stock: 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income (loss) from operations ) ) Other income: Interest income - Gain on sale of property and equipment - - Other income Total other income Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ $ ) $ $ Net income (loss)per common share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements 4 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Provision for doubtful accounts - Stock-based compensation Gain on sale of property and equipment - ) Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable, net Inventories Prepaid expenses and other current assets ) - Accounts payable Accrued expenses ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Proceeds received from deposits - Proceeds from sale of property and equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments for repurchase of common stock - ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Cash Flow Information: Cash paid (refunded) for income taxes $ $ ) Non-cash Investing Activities: Property and equipment included in accounts payable $ $ - See accompanying notes to condensed consolidated financial statements 5 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization – Cimetrix Incorporated, a Nevada corporation, and its subsidiaries (Cimetrix or the Company) is a software engineering company that designs, develops, markets and supports factory connectivity and equipment control products for today’s smart, connected factories. The Company’s primary customers are original equipment manufacturers (OEMs) that supply precision electronics manufacturing equipment for semiconductor wafer fabrication, solar/photovoltaic (PV), high-brightness light-emitting diode (HB-LED) and other electronics manufacturing. Basis of Presentation – The condensed consolidated financial statements include the accounts of the Cimetrix Incorporated and its wholly owned subsidiaries, Cimetrix Japan K.K., Cimetrix Europe, Inc. and Cimetrix Data Management Solutions, Inc. All significant inter-company accounts and transactions have been eliminated in consolidation. The interim financial information of the Company as of September 30, 2014 and for the three month and nine month periods ended September 30, 2014 and 2013 is unaudited, and the balance sheet as of December 31, 2013 is derived from audited financial statements. The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles (U. S. GAAP) for interim financial statements. Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. GAAP. The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made. All such adjustments are of a normal recurring nature. The results of operations for the three and nine months ended September 30, 2014 are not necessarily indicative of the results that can be expected for the entire year ending December 31, 2014. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. Recent Accounting Pronouncements – In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (ASU 2014-09), which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle is that a company should recognize revenue when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing U.S. GAAP. The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein, and shall be applied either retrospectively to each period presented or as a cumulative-effect adjustment as of the date of adoption. The Company is evaluating the potential impact of this adoption on its consolidated financial statements. NOTE 2 – STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Accounting Standards Codification (“ASC”) Topic 718. Stock-based compensation cost is measured at the grant date based on the estimated fair value of the award granted and recognized as expense over the period in which the award is expected to vest. The stock-based compensation expense has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: 6 Table of Contents Three Months Ended Nine Months Ended September 30, September 30, Cost of revenues $ Sales and marketing Research and development General and administrative Total stock-based compensation expense $ During the nine months ended September 30, 2014, options to purchase 282,500 shares of the Company’s common stock were granted to the Company’s employees and directors with an exercise price of $0.13 per share. As of September 30, 2014, the total unrecognized compensation cost related to non-vested stock-based awards was $195,000. The unrecognized compensation cost is expected to be recognized over a weighted average period of 2.01 years. NOTE 3 – EARNINGS PER SHARE Basic earnings per share is computed by dividing net income for the period by the weighted-average number of common shares outstanding, including unissued but vested restricted stock shares deemed to be participating securities, during the period. Diluted earnings per common share is computed by dividing the net income for the period by the sum of the weighted-average number of common shares outstanding plus the weighted-average common stock equivalents which would have been outstanding if the potentially dilutive securities had been issued. Potentially dilutive securities include outstanding options and unvested restricted stock. The dilutive effect of potentially dilutive securities is reflected in diluted earnings per common share by application of the treasury method. The following table sets forth the computation of basic and diluted earnings per common share: Three Months Ended Nine Months Ended September 30, September 30, Numerator: Net income (loss) $ $ ) $ $ Denominator: Basic weighted average shares outstanding Effect of dilutive securities: Stock options - Diluted weighted average shares outstanding Net income (loss)per share Basic $ $ ) $ $ Diluted $ $ ) $ $ Potentially dilutive securities representing approximately 4,342,000 and 3,422,000 shares of common stock at September 30, 2014 and 2013, respectively, were excluded from the computation of diluted earnings per common share because their effect would have been anti-dilutive. NOTE 4 – DEBT Revolving Bank Line of Credit - The Company and Silicon Valley Bank (the “Bank”) entered into a Loan and Security Agreement (“Agreement”), effective as of September 27, 2011. On September 26, 2012, the Company and the Bank entered into a First Amendment to the Loan and Security Agreement. The First Amendment extended the maturity date of the Agreement to September 25, 2013. On October 1, 2013, the Company and the Bank entered into a Second Amendment to the Agreement, effective September 25, 2013. The Second Amendment extended the maturity date of the Agreement to September 24, 2014, reduced the applicable interest rate and certain other fees associated with Agreement and increased the level of tangible net worth required to be maintained. On September 24, 2014, the Company and the Bank entered into a Third Amendment to the Loan and Security Agreement. The Third Amendment extended the maturity date of the Agreement to December 24, 2014 with no other changes to the Agreement. 7 Table of Contents Line of credit advances are available to the Company in accordance with a defined “Availability Amount”, based in part on qualifying accounts receivable, up to a maximum of $1 million. The line of credit bears interest at the prime rate plus .75%, payable monthly. The line of credit is collateralized by substantially all operating assets of the Company. Interest payments are payable on the first day of each month with all principal advances payable on the maturity date of the line of credit. The line of credit agreement also contains numerous negative and affirmative covenants including, among others, restricting certain actions by the Company without the Bank’s consent, such as are typically included in similar loan agreements, including restrictions on the payment of dividends, restrictions on incurring additional debt, prohibitions restricting major corporation transactions, including a sale of the business, and a requirement that the Company retain certain key employees. At September 30, 2014, the Company had no borrowings against the line of credit and management believes the Company was in compliance with all covenants. NOTE 5 – COMMON STOCK The Company had 185,000 vested restricted stock awards for which shares of common stock have not been issued as of September 30, 2014 and December 31, 2013. NOTE 6 – RELATED PARTY TRANSACTIONS During the three and nine month periods ended September 30, 2014 and 2013, the Company had the following revenues from one customer that was also a shareholder of the Company: Three Months Ended Nine Months Ended September 30, September 30, New software licenses $ Software license updates and product support Total software revenues Professional services - - - Total revenues $ The Company had accounts receivable from one customer that was also a shareholder totaling $88,000 and $22,000 at September 30, 2014 and December 31, 2013, respectively. NOTE 7 – INCOME TAXES The Company’s income tax calculations are based on application of the respective U.S. federal and state laws. Accordingly, the Company recognizes tax liabilities based upon estimates of whether additional taxes will be due when such estimates are more likely than not to be sustained. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. To the extent the final tax liabilities are different than the amounts originally accrued, the increases or decreases are recorded as income tax expense or benefit in the Condensed Consolidated Statements of Operations. As part of the process of preparing consolidated financial statements, the Company is required to estimate income taxes in each of the jurisdictions in which it operates. This process involves estimating the Company’s actual current income tax exposure together with assessing temporary differences resulting from differing treatment of items for income tax and financial accounting purposes. These temporary differences result in deferred tax assets and liabilities, the net amount of which is included in the Company’s Condensed Consolidated Balance Sheets. When appropriate, the Company records a valuation allowance to reduce its deferred tax assets to the amount that the Company believes is more likely than not to be realized. Key assumptions used in estimating a valuation allowance include potential future taxable income, projected income tax rates, expiration dates of net operating loss and tax credit carry forwards, and ongoing prudent and feasible tax planning strategies. 8 Table of Contents As of December 31, 2013, the Company had a net operating loss carry forward of approximately $17,105,000 that may be offset against future taxable income. Portions of the net operating loss carry forward expire at various times during the period from 2018 through 2034. Use of this net operating loss carry forward could also be limited in the event of substantial changes in the Company’s ownership. As of September 30, 2014, the calculated value of the deferred tax asset was $1,210,000, reflecting a decrease of $128,000 from December 31, 2013, as a result of the use of some of the operating loss carry forward to offset taxes that would have otherwise been due on the net income for the nine months ended September 30, 2014. NOTE 8 – SUBSEQUENT EVENTS On October 1, 2014, the Company filed with the Securities and Exchange Commission (the “SEC”) under Section 13(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 13e-3 promulgated thereunder a Schedule 13E-3 Transaction Statement (the “Schedule 13E-3”), in connection with a proposed “going private” transaction. The primary purpose of the going private transaction is to reduce the number of record holders of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), to fewer than 300, thereby allowing the Company to terminate the registration of the Common Stock under Section 12(g) of the Exchange Act defined above and suspend its reporting obligations under Section 15(d) of the Exchange Act. The Reverse Stock Split may not be consummated until 20 days after the date on which the Company first mails the related Disclosure Statement to its stockholders. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview The following is a brief discussion and explanation of significant financial data, which is presented to help the reader understand the results of the Company’s financial performance for the three-month and nine-month periods ended September 30, 2014 and September 30, 2013 and the Company’s financial position at September 30, 2014. The information includes discussions of sales, expenses, capital resources and other significant financial items. This discussion should be read in conjunction with the Company’s Consolidated Financial Statements and Notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The ensuing discussion and analysis contains both statements of historical fact and forward-looking statements. Forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, generally are identified by the words “expects,” “believes,” “anticipates” or words of similar import. Examples of forward-looking statements include: (a) projections regarding sales, revenue, liquidity, capital expenditures and other financial items; (b) statements of the plans, beliefs and objectives of the Company or its management; (c) statements of future economic performance; and (d) assumptions underlying statements regarding the Company or its business. Forward-looking statements are subject to factors and uncertainties that could cause actual results to differ materially from the forward-looking statements, including, but not limited to, those factors and uncertainties described below under “Liquidity and Capital Resources,” “Factors Affecting Future Results” and “Risk Factors,” and those factors set forth under “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. 9 Table of Contents Cimetrix is a software engineering company that designs, develops, markets and supports factory connectivity and equipment control products for today’s smart, connected factories. The Company’s primary customers are original equipment manufacturers (OEMs) that supply precision electronics manufacturing equipment for semiconductor wafer fabrication, solar/photovoltaic (PV), high-brightness light-emitting diode (HB-LED) and other electronics manufacturing. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits, the ongoing runtime licenses that equipment suppliers purchase for each machine shipped with Cimetrix software and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions typically incorporating Cimetrix software products. While Cimetrix products are installed in equipment in a wide range of industries, the Company has focused on the global semiconductor, photovoltaic (PV) and high brightness light emitting diode (HB-LED) industries. Cimetrix recently announced its proposal to reverse split its outstanding common stock on the basis of 1:20,000, so shareholders would hold one share post-split for every 20,000 shares they held pre-split.Any fractional shares resulting from the split will be converted to the right to receive $0.15 per pre-split share.The purpose of the transaction is to reduce the number of shareholders to permit the Company to deregister the common stock and suspend its SEC reporting obligations.The Company anticipates that this will result in ongoing annual savings, including management time, of approximately $250,000. Critical Accounting Policies The Company prepares its condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles. The Company's condensed consolidated financial statements are based on the application of certain accounting policies, the most significant of which are described in Note 1—Summary of Significant Accounting Policies to the Company’s audited financial statements included in the Company’s 2013 Annual Report filed on Form 10-K. Certain of these policies require numerous estimates and strategic or economic assumptions that may prove inaccurate or be subject to variations and may significantly affect the Company's reported results and financial position for the period or in future periods. Changes in underlying factors, assumptions or estimates in any of these areas could have a material impact on the Company's future financial condition and results of operations. New Accounting Pronouncements See discussion under Note 1,Organization and Summary of Significant Accounting Policies,to the Condensed Consolidated Financial Statements included in Item1 of Part I of this Quarterly Report on Form 10-Q, for information on new accounting pronouncements. Results of Operations Revenues The following table summarizes revenues by category and as a percent of total revenues: 10 Table of Contents Three Months Ended Nine Months Ended September 30, September 30, New software licenses $ 79
